Name: 2006/263/EC: Commission Decision of 27 March 2006 amending Decision 2005/648/EC concerning protection measures in relation to Newcastle disease in Bulgaria (notified under document number C(2006) 893) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  animal product;  foodstuff;  tariff policy;  Europe;  international trade
 Date Published: 2006-04-04; 2007-05-08

 4.4.2006 EN Official Journal of the European Union L 95/3 COMMISSION DECISION of 27 March 2006 amending Decision 2005/648/EC concerning protection measures in relation to Newcastle disease in Bulgaria (notified under document number C(2006) 893) (Text with EEA relevance) (2006/263/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(6) thereof, Whereas: (1) Newcastle disease is a highly contagious viral disease in poultry and birds and there is a risk that the disease agent might be introduced via international trade in live poultry and poultry products. (2) Commission Decision 2005/648/EC of 8 September 2005 concerning protection measures in relation to Newcastle disease in Bulgaria (3) was adopted following an outbreak of Newcastle disease in the administrative region of Vratsa. That Decision suspends the importation of live poultry, ratites, farmed and wild feathered game and hatching eggs, fresh meat and meat preparations and meat products from these species. (3) On 23 January 2006 Bulgaria confirmed an outbreak of Newcastle disease in the administrative district of Blagoevgrad in Bulgaria. (4) Taking account of the current epidemiology situation in Bulgaria in relation to Newcastle disease and the fact that that country has applied certain disease control measures and has sent further information on the disease situation to the Commission. On the basis of this information, it appears that the situation in Bulgaria, except for the regions of Vratsa and Blagoevgrad is still satisfactory. It is therefore appropriate to limit the suspension of imports to those regions and to prolong the period of application of Decision 2005/648/EC. (5) The Annex to Decision 2005/648/EC should therefore be amended accordingly. (6) In order to authorise imports of meat products subjected to a heat treatment sufficient to inactivate any possible virus in the meat, it is necessary to specify the required treatment for poultry meat in the health certificates drawn up in accordance with Annexes III and IV to Commission Decision 2005/432/EC (4). (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee of the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2005/648/EC is amended as follows: 1. in Article 5 the date 23 August 2006 is replaced by 23 January 2007; 2. the following paragraphs are added to Article 3: 4. The specific treatment applied in accordance with paragraph 3 of this Article shall be specified in point 9.1 column B in the veterinary certificate drawn up in accordance with the model set out in Annex III to Decision 2005/432/EC, and the following wording shall be added to that certificate: Meat products treated in accordance with Commission Decision 2005/648/EC . 5. The specific treatment applied in accordance with paragraph 3 of this Article shall be certified by adding the following wording to the veterinary certificate drawn up in accordance with the model set out Annex IV to Decision 2005/432/EC: Meat products treated in accordance with Commission Decision 2005/648/EC  ; 3. the Annex is replaced by the Annex to this Decision. Article 2 Member States shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 27 March 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1). (3) OJ L 238, 15.9.2005, p. 16. (4) OJ L 151, 14.6.2005, p. 3. ANNEX ANNEX Administrative district of Blagoevgrad Administrative district of Vratsa